DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 03 November 2020 has been entered.
Disposition of claims:
	Claims 1 and 14 have been amended.
	Claims 2-5 and 15-17 are cancelled.
	Claims 1, 6-14, and 18-19 are pending.
The amendment to claims 1 and 14 have overcome the rejection of claims 1, 5-6, and 8-13 under 35 U.S.C. 103 over Liao et al. (US 2006/0040132 A1) (hereafter “Liao ‘132”) in view of Hwang et al. (US 2005/0221124 A1) (hereafter “Hwang”), Seo et al. (US 2002/0121860 A1) (hereafter “Seo”), and Chen et al. (“Hybrid white OLEDs with fluorophors and phosphors” Materials Today, vol. 17, No. 4, 2014, pp. 175-183) set forth in the last Office action as well as the rejection of claims 14 and 17-18 under 35 U.S.C. 

Response to Arguments
Applicant's arguments, see the 2nd paragraph of p. 10 through the 5th paragraph of p. 11 of the reply filed 03 November 2020 regarding the rejection of claims 1, 5-6, and 8-13 under 35 U.S.C. 103 over Liao et al. (US 2006/0040132 A1) (hereafter “Liao ‘132”) in view of Hwang et al. (US 2005/0221124 A1) (hereafter “Hwang”), Seo et al. (US 2002/0121860 A1) (hereafter “Seo”), and Chen et al. (“Hybrid white OLEDs with fluorophors and phosphors” Materials Today, vol. 17, No. 4, 2014, pp. 175-183) set forth in the last Office action, the rejection of claims 14 and 17-18 under 35 U.S.C. 103 over Liao ‘132 in view of Hwang, Seo, Chen, and Liao et al. (US 2003/0170491 A1) (hereafter “Liao ‘491”) set forth in the last Office action; the rejection of claims 1 and 5-13 under 35 U.S.C. 103 over Liao ‘132 in view of Hwang, Seo, and Chen set forth in the last Office action, and the rejection of claims 14 and 17-19 under 35 U.S.C. 103 over Liao ‘132 in view of Hwang, Seo, Chen, and Liao ‘491 set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the amendments to claims 1 and 14 have overcome the rejections set forth in the last Office action. Applicant argues that the amended claims are nonobvious over the combination(s) of the cited prior art. Applicant has provided no additional arguments.
For the reasons outlined in paragraphs 121-217 below, the current claims are obvious over Liao ‘132 in view of Hwang, Seo, and Chen as well as Liao ‘132 in view of Hwang, Seo, Chen, and Liao ‘491.
Furthermore, the teachings of newly cited reference Chen et al. (“Spiro-annulated hole-transport material outperforms NPB with higher mobility and stability in organic light-emitting diodes”, Dyes and Pigments, vol. 107 (2014) pp. 15-20) (hereafter “Chen 2014”) are relied upon to teach a hole transport layer material other than NPB. Chen 2014 is used in combination with Liao ‘132, Hwang, Seo, and Chen as well as Liao ‘132, Hwang, Seo, Chen, and Liao ‘491 to meet the current claim limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) (hereafter “Liao ‘132”) in view of Chen et al. (“Spiro-annulated hole-transport material outperforms NPB with higher mobility and stability in organic light-emitting diodes”, Dyes and Pigments, vol. 107 (2014) pp. 15-20) (hereafter “Chen 2014”), Hwang et al. (US 2005/0221124 A1) (hereafter “Hwang”), Seo et al. (US 2002/0121860 A1) (hereafter “Seo”), and Chen et al. (“Hybrid white OLEDs with fluorophors and phosphors” Materials Today, vol. 17, No. 4, 2014, pp. 175-183), and as evidenced by Klubek et al. (US 2006/0040131 A1) (hereafter “Klubek”).
Regarding claims 1, 6, and 8: Liao ‘132 discloses an organic light emitting device comprising a first electrode, a first organic layer on the first electrode, a first intermediate connector layer on the first organic layer, a second organic layer on the first charge generating layer, and a second electrode on the second organic layer {Fig. 4 as described in paragraph [0051]: Fig. 4 describes a device 400 in which the Examiner is equating the anode the first electrode and the cathode with the second electrode. The figure shows two white organic EL units, which the Examiner is equating with the organic layers of the instant claims, layers separated by a connector.}.
Liao ‘132 does not specify a structure for the first intermediate connector of the device of Fig. 4 of Liao ‘132. 
However, Liao ‘132 teaches that the intermediate connectors can have the structure of an n-doped layer and a p-doped layer {(paragraph [0114]: The intermediate connector can have the structure of Fig. 8, which has the structure of an n-doped layer and a p-doped layer.), (paragraphs [0144]-[0145]: Example 2 uses an intermediate connector having the structure of an n-doped layer and a p-doped layer.)}.
Liao ‘132 teaches 9 different structures of intermediate connector layer and exemplifies two of these structures {(paragraph [0114]: The intermediate connector can have the structure of one of Fig. 8-Fig. 16.) (p. 12: Examples 2 and 4 exemplify two different intermediate connector layer structures.)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Fig. 4 of Liao ‘132 by using an intermediate connector layer structure consisting of an n-doped layer and a p-doped layer, based on the teaching of Liao ‘132. The choice of the intermediate connector layer structure in which both a p-type doped layer and an n-type doped layer are used would have been the a choice from a finite number of identified, predictable solution, with a reasonable expectation of success. See MPEP 2143(I)(E).
The Examiner is equating the resultant intermediate connector layer with a charge generation layer. This is consistent with the description of a charge generating layer found in paragraph [0073] of the instant specification.
The Examiner is equating the n-type doped layer with a first sub charge generating layer and the p-type doped layer with a second sub charge generating layer. This is consistent with the description of a first sub charge generating layer and a second sub charge generating layer found in paragraph [0073] of the instant specification.
Liao ‘132 does not exemplify a device having the structure described above in which light is emitted through the cathode, which in the structure outlined above is being 
However, Liao ‘132 teaches that the device of Liao ‘132 can emit light through the cathode {paragraphs [0128] and [0131]}.
At the time the invention was effectively filed, it would have been obvious to have modified the display device taught by Liao ‘132 as modified by Hwang by making the device into a top-emission device in which light is emitted through the cathode, based on the teaching of Liao ‘132. The modification would have been applying a known technique (making a device in which emission is viewed through the cathode) to a known device (the display device taught by Liao ‘132 as modified by Hwang) ready for improvement (the production of a top-emission—through the cathode—device) to yield predictable results. See MPEP 2143(I)(D).
The resultant device would be a device in which light is emitted from the device in the direction from the first electrode (the anode) to the second electrode (the cathode). 
Liao ‘132 does not exemplify a specific device in which each organic layer (the instant first and second organic layers) comprises a stack of organic sub-layers comprising a stack of three light emitting layers that emit different colors.
However, Liao ‘132 teaches that each organic layer can comprise a stack of light emitting layers that emit different colored light to produce white light in combination or one light emitting layer that emits white light {paragraph [0053] describing Figs. 5-7}.
Liao ‘132 exemplifies a structure in which each organic layer (the instant first and second organic layers) comprises a stack of organic sub-layers comprising a stack of three light emitting layers that emit different colors {Fig. 5}
It would have been obvious to have further modified the organic light emitting device of Liao ‘132 by using a configuration for each of the first and second organic layers in which a stack of three light emitting layers that emit different colored light is used to produce white light, based on the teaching of Liao ‘132. The choice would have been one from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to produce a light-emitting layer stack that could be used to produce white light, as taught by Liao ‘132.
Liao ‘132 does not exemplify that the second organic layer includes a first light absorbing dye having an absorption wavelength of about 380 nm to 410 nm in the hole transport layer.
Liao ‘132 teaches that each organic layer (which are being equated with the white organic EL units of Liao ‘132) comprises a multilayered structure comprising a hole injection layer, a hole transport layer, a light emitting layer or light emitting layers, an electron transport layer, and an electron injection layer {paragraph [0052]}. 
Liao ‘132 further teaches that in considering the simplicity of the fabrication, it is preferable that each white organic EL unit in the tandem white OLED device has the same layer structure {paragraph [0052]}.
Liao ‘132 teaches that NPD is a material that was known to be useful in the devices of Liao ‘132 as the material of the hole transport layer {paragraphs [0142]-[0148] and [0156]-[0168]}.
Chen 2014 teaches the compound shown below as a material for a hole transport layer of organic light-emitting devices {(p. 16, 1st col., 2nd paragraph; p. 17, 2nd col., 2nd paragraph; p. 19, Conclusion Section: STNPB of Chen 2014 is a material for a hole transport layer of organic light-emitting devices.), (Scheme 1, Compound STNPB)}.
[AltContent: textbox (STNPB)]
    PNG
    media_image1.png
    860
    988
    media_image1.png
    Greyscale


Chen 2014 teaches that the compound shown above has a higher glass transition temperature than NPB, and when used as the hole transporting material of an organic light-emitting device, provides a device with longer lifetime than NPB {(p. 17, 1st col., 2nd paragraph: STNPB has a higher glass transition temperature than NPB.), (p. 17, 2nd col., 2nd paragraph: The device comprising STNPB has higher efficiency than the device comprising NPB.), (p. 18, 1st col., 3rd paragraph through p. 19, 1st col., 2nd paragraph: The device comprising STNPB has longer lifetime than the device comprising NPB.)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Liao ‘132 such that each organic layer comprised a multilayered structure comprising a hole injection layer, a hole transport layer, a light emitting layer or light emitting layers, an electron transport layer, and an electron injection layer, based on the teaching of Liao ‘132. The 
Additionally, it would have been obvious to select the compound STNPB of Chen 2014 as the material of the hole transport layer of each organic layer, based on the teaching of Liao ‘132. The motivation for doing so would have been to choose a compound that has a higher glass transition temperature than NPB, and that when used as the hole transporting material of an organic light-emitting device, provides a device with longer lifetime than NPB (which is taught by Liao ‘132 to be an example hole transport layer material), as taught by Chen 2014.
Chen 2014 teaches that STNPB absorbs light having wavelengths between 380 nm and 410 nm {Fig. 1 as described in the 1st paragraph of the 1st col. of p. 17}. Therefore, STNPB can be equated with a first light absorbing dye having an absorption wavelength of about 380 nm to 410 nm.
In the resultant structure, each organic layer comprises a hole injection layer, a hole transport layer, light emitting layers, an electron transport layer, and an electron injection layer. Therefore, the second organic layer comprises a second hole transport region including a second hole injection layer and a second hole transport layer between the second hole injection layer and the second light emitting layer. The second 
Liao ‘132 does not exemplify that the light-emitting layers of the second organic layer includes a compound having the structure of the instant Formula 1.
As described above, Liao ‘132 teaches that each organic layer (which are being equated with the white organic EL units of Liao ‘132) comprises a multilayered structure comprising a hole transport layer, a light emitting layer or light emitting layers, an electron transport layer, and an electron injection layer {paragraph [0052]}. 
Hwang teaches an organic light emitting device comprising a first electrode, a first organic layer on the first electrode, and a second electrode on the first organic layer {Fig. 1 as described in paragraphs [0020] and [0039]-[0049], which describe the layers depicted in Fig. 1.}.
The organic layer comprises a hole injection layer, a hole transport layer, an emission layer, and electron transport layer, and an electron injection layer {Fig. 1 as described in paragraphs [0020] and [0039]-[0049], which describe the layers depicted in Fig. 1.}.
Hwang teaches that the light-emitting layer can comprise a host material that is a compound of the disclosure of Hwang {paragraph [0044]}.
The compounds of the disclosure of Hwang can be used as host materials for both fluorescent and phosphorescent dopants and can additionally be used as host materials for blue, green, and red emitters {abstract, paragraph [0008], claim 12}.
The compounds of the disclosure of Hwang are exemplified by the compound shown below {(paragraph [0028]: The compounds having the structure of Hwang’s Formula (1) can have the structure of one of Hwang’s Formulas (3)-(5).), (paragraph [0034]: The compounds having the structure of one of Hwang’s Formulas (3)-(5) are exemplified by Compounds 1-37.), (p. 4, Compound 7)}.

    PNG
    media_image2.png
    878
    914
    media_image2.png
    Greyscale

Hwang teaches that the compounds of Hwang are advantageous because they have electrical stability, good charge transport ability, a high glass transition temperature, and is capable of preventing crystallization {paragraph [0008]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Liao ‘132 by using the host material of Hwang shown above as the host material of all of the light-emitting layers of the organic layers of Liao ‘132, based on the teaching of Hwang. The motivation for doing so would have been to use a compounds that has electrical stability, good charge transport ability, a high glass transition temperature, and is capable of preventing crystallization, as taught by Hwang.
In the resultant structure, each organic layer comprises a hole injection layer, a hole transport layer, light emitting layers, an electron transport layer, and an electron 
Liao ‘132 as modified by Hwang does not teach that Hwang’s Compound 7 is comprised in a hole transport region and an electron transport region of the second organic layer.
Seo et al. teaches an organic light-emitting device having the structure of a light-emitting layer comprising a host and a dopant, an electron transport layer, a mixed layer between the light-emitting layer and the electron transport layer comprising a mixture of the host material and the electron transport materials, a hole transport layer, and a mixed layer between the light-emitting layer and the hole transport layer comprising a mixture of the host material and the hole transport material {Fig. 22 as described in paragraph [0069]}.
Seo et al. teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Liao ‘132 as modified by Hwang by including a mixed layer comprising the host material and the electron transport material between the light-emitting layers and the electron transport layer, based on the teachings of Seo et al. as well as a mixed layer comprising the host material and the hole transport material between the light-emitting layers and the hole 
In the resultant device, the anode can be equated with the first electrode, and the cathode can be equated with the second electrode. The device is a top-emission device and therefore, light is emitted in the direction from the first electrode to the second electrode. The organic layer nearest the anode can be equated with the first organic layer, and the organic layer nearest the cathode can be equated with the second organic layer.
The charge generating layer between the first organic layer and the second organic layer can be equated with a first charge generating layer.
As described above, each organic layer is a duplicate. Therefore each organic layer comprises a hole injection layer, a hole transport layer, a mixed layer, light emitting layers, a mixed layer, an electron transport layer, and an electron injection layer as described above. In each case, the mixed layer between the hole transport layer and the light-emitting layers can be equated with a hole transport region, because it must necessarily transport holes. In each case, the mixed layer between the electron transport layer and the light-emitting layers can be equated with an electron transport region, because it must necessarily transport electrons. Therefore, the second organic layer comprises a hole transport region, a light-emitting layer, and an electron transport region, each of which comprise Hwang’s Compound 7. The hole transport region includes a hole injection layer, a hole transport layer consisting of NPB, and mixed layer 
Liao ‘132 as modified by Chen 2014, Hwang, and Seo do not teach that the first organic layer includes a phosphorescent light emitting material and the second organic layer includes a first fluorescent light emitting material.
However, Liao ‘132 teaches that either fluorescent or phosphorescent light emitting materials can be used {paragraph [0056]}.
As outlined above, each organic layer can comprise a stack of light emitting layers that emit different colored light to produce white light {paragraph [0053] describing Figs. 5-7}.
Chen teaches that white light emitting organic light emitting devices can be made comprising a blue fluorescent light emitting material and red and green phosphorescent light emitting materials {p. 176, 1st col., 1st paragraph, lines 6-12}. Such devices avoid using unstable blue phosphorescent light emitting materials while making use of efficient and stable red and green phosphorescent light emitting materials {p. 176, 1st col., 1st paragraph, lines 6-12}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Liao ‘132 as modified by Chen 2014, Hwang, and Seo by using a blue fluorescent light emitting material in a first emitting layer, a green phosphorescent light emitting material in a second emitting layer, and a red phosphorescent light emitting material in a third emitting layer in the light emitting layer stack of each of the instant first organic layer and the instant second organic layer to produce the white light in each organic layer of the device of Liao ‘132 as modified by 
The resultant device would comprise a blue fluorescent light emitting material, a green phosphorescent light emitting material, and a red phosphorescent light emitting material in each of the first organic layer and the second organic layer of the device of Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen. The green light-emitting layer of the first organic layer can be equated with the instant first light emitting layer of the first organic layer that emits a first light. The blue light emitting layer of the second light emitting layer can be equated with the second emitting layer of the second organic layer that emits a second light that is different from the first light. Furthermore, the first organic layer includes a phosphorescent light emitting material and the second organic layer includes a fluorescent light emitting material.
As outlined above, each organic layer is a duplicate. Therefore each organic layer comprises a hole injection layer, a hole transport layer, a mixed layer, light emitting layers, a mixed layer, an electron transport layer, and an electron injection layer as described above. In each case, the mixed layer between the hole transport layer and the light-emitting layers can be equated with a hole transport region, because it must necessarily transport holes. In each case, the mixed layer between the electron transport layer and the light-emitting layers can be equated with an electron transport region, because it must necessarily transport electrons. 
Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen does not exemplify an organic light emitting device comprising a compound of the disclosure of Hwang as the host material of the light-emitting layers of each organic layer in which the light-emitting layers of each organic layers has a specific thickness.
Liao ‘132 teaches that the light-emitting layers of each organic layer can be at least 20 nm thick {paragraphs [0137]-[[0138], [0143], [0146], [0158]-[0159], and [0164]-[0165]}. 
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting device of Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen by making the light-emitting layers of each organic layer at least 20 nm thick, based on the teaching of Hwang. The motivation for doing so would have been to use the exemplified thicknesses of the light-emitting layers of the organic layers of Liao ‘132 to produce an organic light emitting device. In other words the modification would have been applying a known technique (using a known light-emitting layer thickness) to a known device (the organic light emitting device of Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen) ready for improvement (construction of the device) to yield predictable results. See MPEP 2143(I)(D).

Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches the claimed invention above but fails to teach that the instant second light-emitting layer and second electron transport region includes a first light absorbing dye having an absorption wavelength of about 380 nm to 410 nm. It is reasonable to presume that the second organic layer including a first light absorbing dye having an absorption 
As described above, the layers being equated with the second light-emitting layer and the second electron transport region comprise the compound of Hwang shown above. 
Paragraph [00137] of the instant specification describes that the compound of Hwang shown above is used in the hole transport layer of the second organic layer of Example 1 of the instant specification. Paragraph [00142] of the instant specification describes that a light absorbing effect is achieved in Example 1 for light in the wavelength range of about 380 nm to 410 nm by using a light absorbing dye in the hole transport layer of the second organic layer—which in the case of Example 1 of the instant specification is the compound of Hwang shown above.
Therefore, the compound of Hwang shown above is a light absorbing dye having an absorption wavelength of about 380 nm to 410 nm, and can be equated with a first light absorbing dye that is included in the second organic layer.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 

Paragraph [0081] of the instant specification describes that a combination of two or more types of the first light absorbing dye may be used. Therefore, both STNPB and the compound of Hwang can both be considered the first light absorbing dye.
Therefore, the second organic layer of the resultant device of the rejection comprises a hole transport region comprising a hole transport layer consisting STNPB (which can be equated with the first light absorbing dye), a hole transport region consisting of STNPB and the compound of Hwang (each of which can be equated with the first light absorbing dye), a light emitting layer comprising the compound of Hwang (which can be equated with the first light absorbing dye), and an electron transport layer comprising the compound of Hwang (which can be equated with the first light absorbing dye).

Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches the claimed invention above but fails to teach that the second organic layer has a transmittance of 10% or less with respect to light in the wavelength range of about 380 nm to 410 nm. It is reasonable to presume that the second organic layer has a transmittance of 10% or less with respect to light in the wavelength range of about 380 nm to 410 nm is inherent to Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen. Support for said presumption is found in the use of like materials which would result in the claimed property. 
As described above, the second organic layer comprises a light-emitting layer comprising the compound of Hwang shown above. Additionally, as outlined above, each 
Paragraph [0083] of the instant specification describes that maintaining the thickness of the layer including the first light absorbing dye (the hole transport layer material of Hwang, as outlined above) at about 10 nm or greater helps ensure that a transmittance of 10% or less with respect to light in the wavelength range of about 380 nm to 410 nm is achieved.
Therefore, because the layer comprising the first light absorbing dye is at least 20 nm thick, the second organic layer has a transmittance of 10% or less with respect to light in the wavelength range of about 380 nm to 410 nm. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 9: Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches all of the features with respect to claim 1, as outlined above.
Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen does not exemplify a specific device comprising a third organic layer between the first electrode and the first organic layer, and a second charge generating layer is between the first organic layer and the third organic layer.
However, Liao ‘132 does teach that a hypothetical device can comprise N number of white light emitting organic layers where N can be at least 4 {Fig. 3 as described in paragraph [0050] shows at least 4 white organic EL units, which the Examiner is equating with the organic layers of the instant claims.}.
Such a device comprises an intermediate connector layer—as outlined above, the intermediate connector layers are being equated with the instant charge generation layers—between each organic layer {Fig. 3 as described in paragraph [0050] shows intermediate connector layers between each organic layer.}.

Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches the claimed invention except for that a third organic layer between the first electrode and the first organic layer, and a second charge generating layer is between the first organic layer and the third organic layer. It should be noted that the number of organic layers is a result effective variable. 
Liao ‘132 teaches that the number of white organic EL units in the tandem white OLED device is, in principle, equal to or more than 2, and that preferably, the number of the white organic EL units in the tandem white OLED device is such that the luminance efficiency in units of cd/A is improved or maximized {paragraph [0110]}.
As described above an intermediate connector layer—as outlined above, the intermediate connector layers are being equated with the instant charge generation layers— is located between each organic layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a third organic layer between the first electrode and the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the luminance efficiency in units of cd/A, as taught by Liao ‘132. 

Regarding claim 10: Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches all of the features with respect to claim 9, as outlined above.
As outlined above, Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches that each organic layer (which are being equated with the white organic EL units of Liao ‘132) comprises a multilayered structure comprising a hole transport layer, a mixed layer, light emitting layers, a mixed layer, an electron transport layer, and an electron injection layer. Furthermore, as outlined above, each organic layer has the same layer structure.
Therefore, the resultant device of Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen would comprise a blue fluorescent light emitting material, a green phosphorescent light emitting material, and a red phosphorescent light emitting material in separate light-emitting layers in each of the first organic layer, the second organic layer, and the third organic layer of the device of Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen. Therefore, the third organic layer includes a second fluorescent light emitting material.
Neither the instant claims nor the instant specific state that the first fluorescent light emitting material must be different than the second fluorescent light emitting material. The fluorescent material of the second organic layer and the fluorescent material of the third organic layer are located in different layers. Therefore, the fluorescent material of the second organic layer can be equated with the instant first fluorescent light emitting material and the fluorescent material of the third organic layer can be equated with the instant second fluorescent light emitting material.
Furthermore, this is a similar situation to that of the first light absorbing dye of the second organic layer and the second absorbing dye of the fourth organic layer described in claim 13 and paragraph [0096] of the instant specification. Paragraph [0096] of the instant specification states that “The second light absorbing dye may be the same or different from the first light absorbing dye.” Therefore based on this description of a first material and a second material in the specification, the first fluorescent material can be the same emitting material as the second fluorescent material.

Regarding claim 11: Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches all of the features with respect to claim 1, as outlined above.
Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen does not exemplify a specific device comprising a fourth organic layer between the second electrode and the second organic layer, and a third charge generating layer is between the second organic layer and the fourth organic layer.
However, Liao ‘132 does teach that a hypothetical device can comprise N {Fig. 3 as described in paragraph [0050] shows at least 4 white organic EL units, which the Examiner is equating with the organic layers of the instant claims.}.
Such a device comprises an intermediate connector layer—as outlined above, the intermediate connector layers are being equated with the instant charge generation layers—between each organic layer {Fig. 3 as described in paragraph [0050] shows intermediate connector layers between each organic layer.}.

Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches the claimed invention except for that a fourth organic layer between the second electrode and the second organic layer, and a third charge generating layer is between the second organic layer and the fourth organic layer. It should be noted that the number of organic layers is a result effective variable. 
Liao ‘132 teaches that the number of white organic EL units in the tandem white OLED device is, in principle, equal to or more than 2, and that preferably, the number of the white organic EL units in the tandem white OLED device is such that the luminance efficiency in units of cd/A is improved or maximized {paragraph [0110]}.
As described above an intermediate connector layer—as outlined above, the intermediate connector layers are being equated with the instant charge generation layers— is located between each organic layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a fourth organic layer between the second electrode and the second organic layer, and a third charge generating layer is between the second In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the luminance efficiency in units of cd/A, as taught by Liao ‘132.

Regarding claim 12: Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches all of the features with respect to claim 11, as outlined above.
As outlined above, Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches that each organic layer (which are being equated with the white organic EL units of Liao ‘132) comprises a multilayered structure comprising a hole injection layer, a hole transport layer, a mixed layer, light emitting layers, a mixed layer, an electron transport layer, and an electron injection layer. Furthermore, as outlined above, each organic layer has the same layer structure.
Therefore, the resultant device of Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen would comprise a blue fluorescent light emitting material, a green phosphorescent light emitting material, and a red phosphorescent light emitting material in separate light-emitting layers in each of the first organic layer, the second organic layer, and the fourth organic layer of the device of Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen. Therefore, the fourth organic layer includes a second fluorescent light emitting material.
Neither the instant claims nor the instant specific state that the first fluorescent light emitting material must be different than the second fluorescent light emitting 
Furthermore, this is a similar situation to that of the first light absorbing dye of the second organic layer and the second absorbing dye of the fourth organic layer described in claim 13 and paragraph [0096] of the instant specification. Paragraph [0096] of the instant specification states that “The second light absorbing dye may be the same or different from the first light absorbing dye.” Therefore based on this description of a first material and a second material in the specification, the first fluorescent material can be the same emitting material as the second fluorescent material.

Regarding claim 13: Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen teaches all of the features with respect to claim 11, as outlined above.
As outlined above, Liao ‘132 as modified by Chen, 2014, Hwang, Seo, and Chen teaches that each organic layer (which are being equated with the white organic EL units of Liao ‘132) comprises a multilayered structure comprising a hole injection layer, a hole transport layer, a mixed layer, light emitting layers, a mixed layer, an electron transport layer, and an electron injection layer. Furthermore, as outlined above, each organic layer has the same layer structure.
Therefore, the fourth organic layer comprises a light-emitting layer comprising the compound of Hwang shown above as a host material. 
As outlined above, the host material of the light-emitting layer that is the material of Hwang is a light absorbing dye having an absorption wavelength of about 380 nm to 410 nm.
Therefore, the host material of Hwang that is a material of the light-emitting layers of the instant fourth organic layer can be equated with the instant second light absorbing dye. This is consistent with paragraph [0096] of the instant specification which states that “The second light absorbing dye may be the same or different from the first light absorbing dye.”

Claim 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) (hereafter “Liao ‘132”) in view of Chen et al. (“Spiro-annulated hole-transport material outperforms NPB with higher mobility and stability in organic light-emitting diodes”, Dyes and Pigments, vol. 107 (2014) pp. 15-20) (hereafter “Chen 2014”), Hwang et al. (US 2005/0221124 A1) (hereafter “Hwang”), Seo et al. (US 2002/0121860 A1) (hereafter “Seo”), and Chen et al. (“Hybrid white OLEDs with fluorophors and phosphors” Materials Today, vol. 17, No. 4, 2014, pp. 175-183) as applied to claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao ‘491”).
Regarding claims 14 and 18:
Claims 1 and 6-8 differ from claims 14 and 18 in that the organic light emitting device is comprised in a display device.
Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen do not exemplify a display device comprising the organic light emitting device of Liao ‘132 as modified by Chen 2014, Hwang, Seo, and Chen.
However, Liao ‘491 teaches a white light emitting organic light emitting device that is comprised in a display panel of a display device {(paragraph [0073]: The white light emitting organic light emitting device is comprised in a full color display.), (paragraph [0074: Figs. 8 and 9 describe an example display device comprising the white light emitting organic light emitting devices where the white light emitting organic light emitting devices are arranged in a panel.)}. 
Liao ‘132 teaches that the white light emitting organic light emitting device has good lifetime and good color stability and can be made with relatively simple fabrication steps {paragraphs [0010]-[0017]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to have incorporated the organic light emitting device into the display device of Liao ‘491, based on the teaching of Liao ‘491 and Liao ‘132. The motivation for doing so would have been to provide a display device, as taught by Liao ‘491, using the white light emitting organic light emitting device of Liao ‘132 that has good lifetime and good color stability and can be made with relatively simple fabrication steps, as taught by Liao ‘132.

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) (hereafter “Liao ‘132”) in view of Hwang et al. (US 2005/0221124 A1) (hereafter “Hwang”), Seo et al. (US 2002/0121860 A1) (hereafter “Seo”), and Chen et al. (“Hybrid white OLEDs with fluorophors and phosphors” Materials Today, vol. 17, No. 4, 2014, pp. 175-183).
Regarding claims 1 and 6-8: Liao ‘132 discloses an organic light emitting device comprising a first electrode, a first organic layer on the first electrode, a first intermediate connector layer on the first organic layer, a second organic layer on the first charge generating layer, and a second electrode on the second organic layer {Fig. 4 as described in paragraph [0051]: Fig. 4 describes a device 400 in which the Examiner is equating the anode the first electrode and the cathode with the second electrode. The figure shows two white organic EL units, which the Examiner is equating with the organic layers of the instant claims, layers separated by a connector.}.
Liao ‘132 does not specify a structure for the first intermediate connector of the device of Fig. 4 of Liao ‘132. 
However, Liao ‘132 teaches that the intermediate connectors can have the structure of an n-doped layer and a p-doped layer {(paragraph [0114]: The intermediate connector can have the structure of Fig. 8, which has the structure of an n-doped layer and a p-doped layer.), (paragraphs [0144]-[0145]: Example 2 uses an intermediate connector having the structure of an n-doped layer and a p-doped layer.)}.
Liao ‘132 teaches 9 different structures of intermediate connector layer and exemplifies two of these structures {(paragraph [0114]: The intermediate connector can have the structure of one of Fig. 8-Fig. 16.) (p. 12: Examples 2 and 4 exemplify two different intermediate connector layer structures.)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Fig. 4 of Liao ‘132 by using an intermediate connector layer structure consisting of an n-doped layer and a p-doped layer, based on the teaching of Liao ‘132. The choice of the intermediate connector layer structure in which both a p-type doped layer and an n-type doped layer are used would have been the a choice from a finite number of identified, predictable solution, with a reasonable expectation of success. See MPEP 2143(I)(E).
The Examiner is equating the resultant intermediate connector layer with a charge generation layer. This is consistent with the description of a charge generating layer found in paragraph [0073] of the instant specification.
The Examiner is equating the n-type doped layer with a first sub charge generating layer and the p-type doped layer with a second sub charge generating layer. This is consistent with the description of a first sub charge generating layer and a second sub charge generating layer found in paragraph [0073] of the instant specification.
Liao ‘132 does not exemplify a device having the structure described above in which light is emitted through the cathode, which in the structure outlined above is being equated with the second electrode.
However, Liao ‘132 teaches that the device of Liao ‘132 can emit light through the cathode {paragraphs [0128] and [0131]}
At the time the invention was effectively filed, it would have been obvious to have modified the display device taught by Liao ‘132 by making the device into a top-emission device in which light is emitted through the cathode, based on the teaching of Liao ‘132. The modification would have been applying a known technique (making a device in which emission is viewed through the cathode) to a known device (the display device taught by Liao ‘132 as modified by Hwang) ready for improvement (the production of a top-emission—through the cathode—device) to yield predictable results. See MPEP 2143(I)(D).
The resultant device would be a device in which light is emitted from the device in the direction from the first electrode (the anode) to the second electrode (the cathode). 
Liao ‘132 does not exemplify a specific device in which each organic layer (the instant first and second organic layers) comprises a stack of organic sub-layers comprising a stack of three light emitting layers that emit different colors.
However, Liao ‘132 teaches that each organic layer can comprise a stack of light emitting layers that emit different colored light to produce white light in combination or one light emitting layer that emits white light {paragraph [0053] describing Figs. 5-7}.
Liao ‘132 exemplifies a structure in which each organic layer (the instant first and second organic layers) comprises a stack of organic sub-layers comprising a stack of three light emitting layers that emit different colors {Fig. 5}.
It would have been obvious to have further modified the organic light emitting device of Liao ‘132 by using a configuration for each of the first and second organic layers in which a stack of three light emitting layers that emit different colored light is 
Liao ‘132 does not exemplify a specific device in which each organic layer comprises a multilayered structure comprising a hole injection layer, a hole transport layer, a light emitting layer or light emitting layers, an electron transport layer, and an electron injection layer.
However, Liao ‘132 teaches that each organic layer (which are being equated with the white organic EL units of Liao ‘132) can comprise a multilayered structure comprising a hole injection layer, a hole transport layer, a light emitting layer or light emitting layers, an electron transport layer, and an electron injection layer {paragraph [0052]}. 
Liao ‘132 further teaches that in considering the simplicity of the fabrication, it is preferable that each white organic EL unit in the tandem white OLED device has the same layer structure {paragraph [0052]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Liao ‘132 such that each organic layer comprised a multilayered structure comprising a hole transport layer, a light emitting layer or light emitting layers, an electron transport layer, and an electron injection layer, based on the teaching of Liao ‘132. The modification would have been a choice from a finite number of identified, predictable organic layer structures, with a 
In the resultant structure, each organic layer comprises a hole injection layer, a hole transport layer, light emitting layers, an electron transport layer, and an electron injection layer.
Liao ‘132 does not exemplify that the second organic layer includes a compound having the structure of the instant Formula 1. Furthermore, Liao ‘132 does not exemplify that the hole transport layer consists of a compound having the structure of the instant Formula 1 and that the light-emitting layer comprises a compound having the structure of the instant Formula 1.
Hwang teaches an organic light emitting device comprising a first electrode, a first organic layer on the first electrode, and a second electrode on the first organic layer {Fig. 1 as described in paragraphs [0020] and [0039]-[0049], which describe the layers depicted in Fig. 1.}.
The organic layer comprises a hole injection layer, a hole transport layer, an emission layer, and electron transport layer, and an electron injection layer {Fig. 1 as described in paragraphs [0020] and [0039]-[0049], which describe the layers depicted in Fig. 1.}
Hwang teaches that the hole transport layer can consist of a material that is the compound of the disclosure of Hwang {paragraph [0043]}.
Hwang teaches that the light-emitting layer can comprise a host material that is a compound of the disclosure of Hwang {paragraph [0044]}. The compounds of the disclosure of Hwang can be used as host materials for both fluorescent and phosphorescent dopants and can additionally be used as host materials for blue, green, and red emitters {abstract, paragraph [0008], claim 12}.
The compounds of the disclosure of Hwang are exemplified by the compound shown below {(paragraph [0028]: The compounds having the structure of Hwang’s Formula (1) can have the structure of one of Hwang’s Formulas (3)-(5).), (paragraph [0034]: The compounds having the structure of one of Hwang’s Formulas (3)-(5) are exemplified by Compounds 1-37.), (p. 4, Compound 7)}.

    PNG
    media_image2.png
    878
    914
    media_image2.png
    Greyscale

Hwang teaches that the compounds of Hwang are advantageous because they have electrical stability, good charge transport ability, a high glass transition temperature, and is capable of preventing crystallization {paragraph [0008]}
Furthermore, Liao ‘132 exemplifies in the examples that in the devices of the disclosure of Liao ‘132 the compound of the hole transport layer can also be used as the host material of the light-emitting layer.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Liao ‘132 by using the material of Hwang shown above as the host material of all of the light-emitting layers of the organic layers of Liao ‘132, based on the teaching of Hwang, and as the sole material of the hole transport layer, based on the teaching of Liao ‘132 and Hwang. The motivation for doing so would have been to use a compounds that has electrical stability, good charge transport ability, a high glass transition temperature, and is capable of preventing crystallization, as taught by Hwang.
In the resultant structure, each organic layer comprises a hole injection layer, a hole transport layer, light emitting layers, an electron transport layer, and an electron injection layer. The hole transport layer would consist of the compound of Hwang shown above and the light emitting layer would comprise the compound of Hwang shown above as the host material. Therefore, the second organic layer comprises a light-emitting layer comprising the compound of Hwang shown above. 
Liao ‘132 as modified by Hwang does not teach that Hwang’s compound shown above is comprised in an electron transport region of the second organic layer.
Seo et al. teaches an organic light-emitting device having the structure of a light-emitting layer comprising a host and a dopant, an electron transport layer, and a mixed layer between the light-emitting layer and the electron transport layer comprising a {Fig. 22 as described in paragraph [0069]}.
Seo et al. teaches that introducing mixed layers between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Liao ‘132 as modified by Hwang by including a mixed layer comprising the host material and the electron transport material between the light-emitting layers and the electron transport layer, based on the teachings of Seo et al.. The motivation for doing so would have been to lower energy barriers between sub-layers of each organic layer, lowering driving voltage, and increasing device lifetime, as taught by Seo et al..
In the resultant device, the anode can be equated with the first electrode, and the cathode can be equated with the second electrode. The device is a top-emission device and therefore, light is emitted in the direction from the first electrode to the second electrode. The organic layer nearest the anode can be equated with the first organic layer, and the organic layer nearest the cathode can be equated with the second organic layer.
The charge generating layer between the first organic layer and the second organic layer can be equated with a first charge generating layer.
As described above, each organic layer is a duplicate. Therefore each organic layer comprises a hole injection layer, a hole transport layer, a mixed layer, light 
Liao ‘132 as modified by Hwang and Seo do not teach that the first organic layer includes a phosphorescent light emitting material and the second organic layer includes a first fluorescent light emitting material.
However, Liao ‘132 teaches that either fluorescent or phosphorescent light emitting materials can be used {paragraph [0056]}.
As outlined above, each organic layer can comprise a stack of light emitting layers that emit different colored light to produce white light {paragraph [0053] describing Figs. 5-7}.
Chen teaches that white light emitting organic light emitting devices can be made comprising a blue fluorescent light emitting material and red and green phosphorescent light emitting materials {p. 176, 1st col., 1st paragraph, lines 6-12}. Such devices avoid using unstable blue phosphorescent light emitting materials while making use of efficient and stable red and green phosphorescent light emitting materials {p. 176, 1st col., 1st paragraph, lines 6-12}
At the time the invention was effectively filed, it would have been obvious to have modified the organic light emitting device of Liao ‘132 as modified by Hwang and Seo by using a blue fluorescent light emitting material in a first emitting layer, a green phosphorescent light emitting material in a second emitting layer, and a red phosphorescent light emitting material in a third emitting layer in the light emitting layer stack of each of the instant first organic layer and the instant second organic layer to produce the white light in each organic layer of the device of Liao ‘132 as modified by Hwang and Seo, based on the teaching of Chen. The motivation for doing so would have been to produce white light while avoiding the use of unstable blue phosphorescent light emitting materials while making use of efficient and stable red and green phosphorescent light emitting materials, as taught by Chen. 
The resultant device would comprise a blue fluorescent light emitting material, a green phosphorescent light emitting material, and a red phosphorescent light emitting material in each of the first organic layer and the second organic layer of the device of Liao ‘132 as modified by Hwang, Seo, and Chen. The green light-emitting layer of the first organic layer can be equated with the instant first light emitting layer of the first organic layer that emits a first light. The blue light emitting layer of the second light emitting layer can be equated with the second emitting layer of the second organic layer that emits a second light that is different from the first light. Furthermore, the first organic layer includes a phosphorescent light emitting material and the second organic layer includes a fluorescent light emitting material.
As outlined above, each organic layer is a duplicate. Therefore each organic layer comprises a hole injection layer, a hole transport layer, a mixed layer, light 
Liao ‘132 as modified by Hwang, Seo, and Chen does not exemplify an organic light emitting device comprising a compound of the disclosure of Hwang as the host material of the light-emitting layers of each organic layer in which the light-emitting layers of each organic layers has a specific thickness.
Liao ‘132 teaches that the light-emitting layers of each organic layer can be at least 20 nm thick {paragraphs [0137]-[[0138], [0143], [0146], [0158]-[0159], and [0164]-[0165]}. 
At the time the invention was effectively filed, it would have been obvious to have further modified the organic light emitting device of Hwang as modified by Liao ‘491 by making the light-emitting layers of each organic layer at least 20 nm thick, based on the teaching of Hwang. The motivation for doing so would have been to use the exemplified thicknesses of the light-emitting layers of the organic layers of Liao ‘132 to produce an organic light emitting device. In other words the modification would have been applying a known technique (using a known light-emitting layer thickness) to a known device (the organic light emitting device of Liao ‘132 as modified by Hwang, Seo, and Chen) ready for improvement (construction of the device) to yield predictable results. See MPEP 2143(I)(D). 

Liao ‘132 as modified by Hwang, Seo, and Chen teaches the claimed invention 
As described above, the layers being equated with the second hole transport layer, the second light-emitting layer, and the second electron transport region comprise the compound of Hwang shown above. 
Paragraph [00137] of the instant specification describes that the compound of Hwang shown above is used in the hole transport layer of the second organic layer of Example 1 of the instant specification. Paragraph [00142] of the instant specification describes that a light absorbing effect is achieved in Example 1 for light in the wavelength range of about 380 nm to 410 nm by using a light absorbing dye in the hole transport layer of the second organic layer—which in the case of Example 1 of the instant specification is the compound of Hwang shown above.
Therefore, the compound of Hwang shown above is a light absorbing dye having an absorption wavelength of about 380 nm to 410 nm, and can be equated with a first light absorbing dye that is included in the second organic layer.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Liao ‘132 as modified by Hwang, Seo, and Chen product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 

Liao ‘132 as modified by Hwang, Seo, and Chen teaches the claimed invention above but fails to teach that the second organic layer has a transmittance of 10% or less with respect to light in the wavelength range of about 380 nm to 410 nm. It is reasonable to presume that the second organic layer has a transmittance of 10% or less with respect to light in the wavelength range of about 380 nm to 410 nm is inherent to Hwang as modified by Liao ‘491. Support for said presumption is found in the use of like materials which would result in the claimed property. 
As described above, the second organic layer comprises a light-emitting layer comprising the compound of Hwang shown above. Additionally, as outlined above, each light-emitting layer of the modified device of Liao ‘132 as modified by Hwang, Seo, and Chen has a thickness of at least 20 nm.
Paragraph [0083] of the instant specification describes that maintaining the thickness of the layer including the first light absorbing dye (the hole transport layer material of Hwang, as outlined above) at about 10 nm or greater helps ensure that a transmittance of 10% or less with respect to light in the wavelength range of about 380 nm to 410 nm is achieved.
Therefore, because the layer comprising the first light absorbing dye is at least 20 nm thick, the second organic layer has a transmittance of 10% or less with respect to light in the wavelength range of about 380 nm to 410 nm. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Liao ‘132 as modified by Hwang, Seo, and Chen product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 

Regarding claim 9: Liao ‘132 as modified by Hwang, Seo, and Chen teaches all of the features with respect to claim 1, as outlined above.
Liao ‘132 as modified by Hwang, Seo, and Chen does not exemplify a specific device comprising a third organic layer between the first electrode and the first organic layer, and a second charge generating layer is between the first organic layer and the third organic layer.
However, Liao ‘132 does teach that a hypothetical device can comprise N number of white light emitting organic layers where N can be at least 4 {Fig. 3 as described in paragraph [0050] shows at least 4 white organic EL units, which the Examiner is equating with the organic layers of the instant claims.}.
Such a device comprises an intermediate connector layer—as outlined above, the intermediate connector layers are being equated with the instant charge generation layers—between each organic layer {Fig. 3 as described in paragraph [0050] shows intermediate connector layers between each organic layer.}.

Liao ‘132 as modified by Hwang, Seo, and Chen teaches the claimed invention except for that a third organic layer between the first electrode and the first organic layer, and a second charge generating layer is between the first organic layer and the third organic layer. It should be noted that the number of organic layers is a result effective variable. 
Liao ‘132 teaches that the number of white organic EL units in the tandem white OLED device is, in principle, equal to or more than 2, and that preferably, the number of the white organic EL units in the tandem white OLED device is such that the luminance efficiency in units of cd/A is improved or maximized {paragraph [0110]}.
As described above an intermediate connector layer—as outlined above, the intermediate connector layers are being equated with the instant charge generation layers— is located between each organic layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a third organic layer between the first electrode and the first organic layer, and a second charge generating layer is between the first organic layer and the third organic layer in the device of Liao ‘132 as modified by Hwang, Seo, and Chen since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the luminance efficiency in units of cd/A, as taught by Liao ‘132. 

Regarding claim 10:
As outlined above, Liao ‘132 as modified by Hwang, Seo, and Chen teaches that each organic layer (which are being equated with the white organic EL units of Liao ‘132) comprises a multilayered structure comprising a hole transport layer, a mixed layer, light emitting layers, a mixed layer, an electron transport layer, and an electron injection layer. Furthermore, as outlined above, each organic layer has the same layer structure.
Therefore, the resultant device of Liao ‘132 as modified by Hwang, Seo, and Chen would comprise a blue fluorescent light emitting material, a green phosphorescent light emitting material, and a red phosphorescent light emitting material in separate light-emitting layers in each of the first organic layer, the second organic layer, and the third organic layer of the device of Liao ‘132 as modified by Hwang, Seo, and Chen. Therefore, the third organic layer includes a second fluorescent light emitting material.
Neither the instant claims nor the instant specific state that the first fluorescent light emitting material must be different than the second fluorescent light emitting material. The fluorescent material of the second organic layer and the fluorescent material of the third organic layer are located in different layers. Therefore, the fluorescent material of the second organic layer can be equated with the instant first fluorescent light emitting material and the fluorescent material of the third organic layer can be equated with the instant second fluorescent light emitting material.
Furthermore, this is a similar situation to that of the first light absorbing dye of the second organic layer and the second absorbing dye of the fourth organic layer described in claim 13 and paragraph [0096] of the instant specification. Paragraph [0096] of the instant specification states that “The second light absorbing dye may be 

Regarding claim 11: Liao ‘132 as modified by Hwang, Seo, and Chen teaches all of the features with respect to claim 1, as outlined above.
Liao ‘132 as modified by Hwang, Seo, and Chen does not exemplify a specific device comprising a fourth organic layer between the second electrode and the second organic layer, and a third charge generating layer is between the second organic layer and the fourth organic layer.
However, Liao ‘132 does teach that a hypothetical device can comprise N number of white light emitting organic layers where N can be at least 4 {Fig. 3 as described in paragraph [0050] shows at least 4 white organic EL units, which the Examiner is equating with the organic layers of the instant claims.}.
Such a device comprises an intermediate connector layer—as outlined above, the intermediate connector layers are being equated with the instant charge generation layers—between each organic layer {Fig. 3 as described in paragraph [0050] shows intermediate connector layers between each organic layer.}.

Liao ‘132 as modified by Hwang, Seo, and Chen teaches the claimed invention except for that a fourth organic layer between the second electrode and the second organic layer, and a third charge generating layer is between the second organic layer 
Liao ‘132 teaches that the number of white organic EL units in the tandem white OLED device is, in principle, equal to or more than 2, and that preferably, the number of the white organic EL units in the tandem white OLED device is such that the luminance efficiency in units of cd/A is improved or maximized {paragraph [0110]}.
As described above an intermediate connector layer—as outlined above, the intermediate connector layers are being equated with the instant charge generation layers— is located between each organic layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a fourth organic layer between the second electrode and the second organic layer, and a third charge generating layer is between the second organic layer and the fourth organic layer in the device of Liao ‘132 as modified by Hwang, Seo, and Chen since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the luminance efficiency in units of cd/A, as taught by Liao ‘132.

Regarding claim 12: Liao ‘132 as modified by Hwang, Seo, and Chen teaches all of the features with respect to claim 11, as outlined above.
As outlined above, Liao ‘132 as modified by Hwang, Seo, and Chen teaches that each organic layer (which are being equated with the white organic EL units of Liao ‘132) comprises a multilayered structure comprising a hole injection layer, a hole 
Therefore, the resultant device of Liao ‘132 as modified by Hwang, Seo, and Chen would comprise a blue fluorescent light emitting material, a green phosphorescent light emitting material, and a red phosphorescent light emitting material in separate light-emitting layers in each of the first organic layer, the second organic layer, and the fourth organic layer of the device of Liao ‘132 as modified by Hwang, Seo, and Chen. Therefore, the fourth organic layer includes a second fluorescent light emitting material.
Neither the instant claims nor the instant specific state that the first fluorescent light emitting material must be different than the second fluorescent light emitting material. The fluorescent material of the second organic layer and the fluorescent material of the third organic layer are located in different layers. Therefore, the fluorescent material of the second organic layer can be equated with the instant first fluorescent light emitting material and the fluorescent material of the fourth organic layer can be equated with the instant second fluorescent light emitting material.
Furthermore, this is a similar situation to that of the first light absorbing dye of the second organic layer and the second absorbing dye of the fourth organic layer described in claim 13 and paragraph [0096] of the instant specification. Paragraph [0096] of the instant specification states that “The second light absorbing dye may be the same or different from the first light absorbing dye.” Therefore based on this description of a first material and a second material in the specification, the first 

Regarding claim 13: Liao ‘132 as modified by Hwang, Seo, and Chen teaches all of the features with respect to claim 11, as outlined above.
As outlined above, Liao ‘132 as modified by Hwang, Seo, and Chen teaches that each organic layer (which are being equated with the white organic EL units of Liao ‘132) comprises a multilayered structure comprising a hole injection layer, a hole transport layer, a mixed layer, light emitting layers, a mixed layer, an electron transport layer, and an electron injection layer. Furthermore, as outlined above, each organic layer has the same layer structure.
Therefore, the fourth organic layer comprises a light-emitting layer comprising the compound of Hwang shown above as a host material. 
As outlined above, the host material of the light-emitting layer that is the material of Hwang is a light absorbing dye having an absorption wavelength of about 380 nm to 410 nm.
Therefore, the host material of Hwang that is a material of the light-emitting layers of the instant fourth organic layer can be equated with the instant second light absorbing dye. This is consistent with paragraph [0096] of the instant specification which states that “The second light absorbing dye may be the same or different from the first light absorbing dye.”

Claim 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1) (hereafter “Liao ‘132”) in view of Hwang et al. (US 2005/0221124 A1) (hereafter “Hwang”), Seo et al. (US 2002/0121860 A1) (hereafter “Seo”), and Chen et al. (“Hybrid white OLEDs with fluorophors and phosphors” Materials Today, vol. 17, No. 4, 2014, pp. 175-183) as applied to claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao ‘491”).
Regarding claims 14 and 18-19: Liao ‘132 as modified by Hwang, Seo, and Chen teaches all of the features with respect to claim 1 and 6-8, as outlined above.
Claims 1 and 6-8 differ from claims 14 and 18-19 in that the organic light emitting device is comprised in a display device.
Liao ‘132 as modified by Hwang, Seo, and Chen do not exemplify a display device comprising the organic light emitting device of Liao ‘132 as modified by Hwang, Seo, and Chen.
However, Liao ‘491 teaches a white light emitting organic light emitting device that is comprised in a display panel of a display device {(paragraph [0073]: The white light emitting organic light emitting device is comprised in a full color display.), (paragraph [0074: Figs. 8 and 9 describe an example display device comprising the white light emitting organic light emitting devices where the white light emitting organic light emitting devices are arranged in a panel.)}. 
Liao ‘132 teaches that the white light emitting organic light emitting device has good lifetime and good color stability and can be made with relatively simple fabrication steps {paragraphs [0010]-[0017]}
Therefore, at the time the invention was effectively filed, it would have been obvious to have incorporated the organic light emitting device into the display device of Liao ‘491, based on the teaching of Liao ‘491 and Liao ‘132. The motivation for doing so would have been to provide a display device, as taught by Liao ‘491, using the white light emitting organic light emitting device of Liao ‘132 that has good lifetime and good color stability and can be made with relatively simple fabrication steps, as taught by Liao ‘132.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.